Opinion filed February 18, 2010




                                                 In The


   Eleventh Court of Appeals
                                              ____________

               Nos. 11-09-00323-CR, 11-09-00324-CR, & 11-09-00329-CR
                                     __________

                         SHANNON MARTIN ST. CLAIR, Appellant

                                                   V.

                                   STATE OF TEXAS, Appellee


                                On Appeal from the 91st District Court

                                          Eastland County, Texas

                             Trial Court Cause Nos. 22143, 22144, & 22146


                                MEMORANDUM OPINION
       The trial court convicted Shannon Martin St. Clair, upon his pleas of guilty, of two offenses
of delivery of marihuana to a child.1 Pursuant to the plea bargain agreements, the trial court assessed
punishment for each delivery offense at confinement for fifteen years. In the tampering-with-
evidence case,2 the trial court granted appellant’s plea in bar and discharged him. Appellant filed
pro se notices of appeal. We dismiss each appeal.

       1
           11-09-00323-CR & 11-09-00324-CR.
       2
           11-09-00329-CR.
        In each appeal, appellant’s court-appointed counsel has filed a motion to withdraw. The
motions are supported by briefs in which counsel professionally and conscientiously examines the
record and applicable law and states that he has concluded that each appeal is frivolous. Counsel
has provided appellant with copies of each brief and advised appellant of his right to review the
record and file responses. Responses have not been filed. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeals are without merit. We note that counsel has the responsibility to
advise appellant that he may file petitions for discretionary review by the Texas Court of Criminal
Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises
appellant that he may file petitions for discretionary review pursuant to TEX . R. APP . P. 66. Black v.
State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
        The motions to withdraw are granted, and the appeals are dismissed.


                                                                PER CURIAM


February 18, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2